MEMORANDUM **
Dora Angelica Catano Coronado, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ order affirming without opinion an Immigration Judge’s (“IJ”) removal order entered after Catano Coronado’s application for cancellation of removal was deemed abandoned. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the failure to grant a continuance, Nakamoto v. Ashcroft, 363 F.3d 874, 883 n. 6 (9th Cir.2004), and we deny the petition for review.
When Catano Coronado appeared before the IJ with counsel and asked to apply for cancellation of removal, the IJ set a new hearing date, giving Catano Coronado nearly five months to prepare a cancellation application. Catano Coronado then appeared on the new hearing date without counsel and without a completed application. In response to the IJ’s questions, Catano Coronado said she was representing herself because she was unable to pay her attorney. She did not request a continuance to obtain more affordable counsel. Under these circumstances, the IJ did not *710abuse his discretion in deeming Catano Coronado’s application abandoned, rather than continuing the proceedings. See Orantes-Hernandez v. Thornburgh, 919 F.2d 549, 554 (9th Cir.1990) (“aliens have a due process right to obtain counsel of their choice at their own expense”); Vides-Vides v. INS, 783 F.2d 1463, 1470 (9th Cir.1986) (finding no abuse of discretion where an IJ proceeded with a hearing after alien failed to obtain counsel after four months).
The voluntary departure period was stayed, and that stay will expire upon issuance of the mandate. See Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.